Citation Nr: 1133395	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in February 2009.  The Veteran testified at a Board hearing in May 2011; the transcript is of record.

In June 2011, the Veteran submitted new evidence in support of his appeal; however, waived RO review of such additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.

2.  Tinnitus was not manifested during service, and current tinnitus is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August 2007, a VCAA letter was issued to the Veteran with regard to his claims of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's service treatment records.  The Veteran has reported that in the 1980's he sought treatment for hearing loss with a private physician, George F. White, M.D.  However, correspondence from Dr. White states that he is retired and all records have been shredded.  Likewise, in June 2011, the Southern Ohio Medical Center stated that Dr. White's records were no longer available.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In July 2008, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records are negative for pertinent complaints or findings pertaining to hearing loss or tinnitus.  On separation examination on February 5, 1968, audiometric testing reflected puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

5

On a February 5, 1968 Report of Medical History completed by the Veteran for separation purposes, he checked the 'No' box for 'hearing loss.'  On a February 15, 1968 'Statement of Medical Condition' the Veteran checked the box stating that there had been no change in his medical condition since his last separation examination.  

The Veteran's DD Form 214 reflects that he served as a field artillery radar crewman and he did not have any foreign and/or sea service.

In August 2007, the Veteran filed claims of service connection for bilateral hearing loss and tinnitus.  He stated that his disabilities began in August 1967.

In July 2008, the Veteran underwent a VA examination.  The examiner noted review of the service treatment records and his DD Form 214.  The Veteran reported that his chief complaint is an increasing need to have his wife, co-workers, and others repeat themselves for him to understand.  He also reported problems hearing high pitched environmental sounds.  He reported constant ringing in his ears for many years but he does not know when it started.  The Veteran reported that his military occupational specialty was radar operator for a field artillery unit.  He denied a history of combat.  He reported being assigned to a field artillery unit at Fort Hood, Texas most of his tour.  He stated that he did not perform duties operating radar much as the equipment was almost always out for repair.  He reported that most of what he did was guard duty and field training.  He reported that in field training exercises he was often part of an aggressor group challenging the artillery unit.  He reported that he was periodically close to the 105 and 155 Howitzers during the field training exercises, and also reported exposure to rifle and machine gun noise training on the firing ranges.  The Veteran recalled one particularly memorable event of acoustic trauma when the leader of the training aggressor group he was assigned to accidentally led his group almost directly under the barrels of a firing 155 Howitzer battery after which his ears felt plugged and hearing seemed down for at least several days.  The Veteran reported that following service, he first worked for a year as a general laborer around the open hearth at a steel company.  He then worked for five years as a field representative for a register company servicing cash registers and printers.  He then worked another year at the steel company as a general laborer in the yard department.  In 1975, he started his own company selling and servicing electronic cash registers and point of sales equipment.  He reported that work was not noisy.  He denied any significant history of recreational noise exposure. He reported having constant ringing tinnitus in both ears for many years.  He could not recall when the ringing started and he did not know if it went back to his artillery days or not.  He could only say that the ringing had been present for many years.  He stated that he saw a private ENT approximately 15 to 20 years prior for ringing in his ears and was reportedly told that there was nothing that could be done about it.  

Upon audiometric testing, the VA examiner diagnosed sensorineural hearing loss, right ear, normal to moderate, and sensorineural hearing loss, left ear, normal to moderately severe.  Speech discrimination scores were 92 percent in both ears.  The examiner stated that his tinnitus was likely associated with his hearing loss.  The examiner opined that the Veteran's current bilateral high frequency sensorineural hearing loss is less likely than not a result of his military noise exposure.  The examiner explained that acoustic trauma from weapons noise can result in permanent threshold shift or in temporary hearing threshold shift.  Temporary threshold shift can cause temporary symptoms like "plugged" ear sensation that the Veteran described for days after once being close to a 155 Howitzer, but which resolve after a noise free period of time.  The examiner stated that had the Veteran sustained permanent hearing loss as a result of military weapons exposure, it should have evidenced on his separation examination hearing test.  However, the audiogram showed normal hearing test results at 500 Hertz through 4000 Hertz for both ears.  There were no hearing tests in the claims folder shortly after service which would refute or put in to question the findings of the separation physical audiogram.  Secondly, the examiner pointed out the Veteran checked 'No' to the question of hearing loss on his Report of Medical History.  Thirdly, the examiner stated that the Veteran reported that he could only say that he has noticed hearing problems for many years but he did not know when they started.  Given the information, the examiner felt that his present bilateral hearing loss is less likely as not related to his military service.  The Veteran did not describe an appreciable history of occupational noise exposure, and no recreational noise exposure to account for the hearing loss.  The cause for the hearing loss is unknown (idiopathic).  With regard to tinnitus, the examiner opined that it is less likely than not a result of his military noise exposure.  Since the examiner opined that his hearing loss is less likely as not related to military noise exposure, the examiner could not make a connection of his present tinnitus to hearing loss in service.  The claims folder and service treatment records contain no documentation of tinnitus complaints until his September 2007 statement.  The Veteran reported to the examiner that he has had the constant ringing tinnitus in both ears for many years but stated that he could not recall when the ringing started and stated that he did not know if it went back to his artillery days or not.  

In a February 2009 lay statement from the Veteran's mother, she stated that since coming home from service the Veteran had experienced problems with his hearing.  She recalls making light several times of him being "hard of hearing."  She believes his hearing loss is due to his service.  In a February 2009 lay statement from the Veteran's spouse, she stated that she has been married to the Veteran for 10 years but has known him since high school and through the years, since service, he has had difficulty with his hearing.  She believes his difficulty with hearing is due to his service.  In a February 2009 lay statement from a fellow soldier, T.C.K., who served with the Veteran, he stated during the course of their training he recalled on two occasions there were loud explosions.  One was during an exercise that required the soldiers to crawl under barbed wire while explosions were set off around them and simulate actual combat, and the second was during a field exercise where artillery rounds were shot over them at targets in a large open field in front of them.

In correspondence received in June 2011, Dr. White stated that the Veteran was evaluated for hearing loss in the 1980's but no records were available.

Hearing loss

As detailed, service treatment records are negative for hearing loss, and the Veteran's hearing was normal during audiometric testing conducted at service separation in February 1968.  While the lack of in-service findings of complaints or diagnoses of hearing loss in service does not preclude a finding of service connection, as detailed hearing loss was not shown until many years after separation from service.  Dr. White has stated that he evaluated the Veteran for hearing loss in the 1980's but he does not specify the year nor whether hearing loss was shown.  Based on the Veteran's report to the July 2008 VA examiner, he sought private treatment approximately 15 to 20 years prior which would have been as early as 1988.  At the Board hearing, the Veteran testified that he sought treatment with Dr. White approximately 20 years prior which would have been in approximately 1991.  Based on these reports, the private treatment was rendered approximately 20 years or more after separation from service.  Objective hearing loss is not shown until the July 2008 VA examination, which was conducted over 40 years after separation from service.  The Board finds an absence of any documented subjective complaints of hearing loss for approximately 20 years after discharge from service and an absence of any objective evidence of hearing loss for over 40 

years after discharge from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, the Veteran was afforded a VA audiological examination in July 2008, and the VA examiner interviewed and examined the Veteran, and reviewed and summarized the in-service findings and post-service audiological findings, and opined that the Veteran's current hearing loss is not due to military noise exposure based on review of the claims folder.  The opinion of the July 2008 VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board has considered the Veteran's and his lay witnesses contentions that a relationship exists between the Veteran's current hearing loss, and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and find his statements and testimony of noise exposure credible based on his experiences of serving in the Army.  The Board also finds the statement from T.C.K. to be credible for purposes of noise exposure experienced during service.  The Board concedes that the Veteran had noise exposure during his period of active service.  However, the Veteran and the lay witnesses are not competent to provide an opinion that the Veteran's current hearing loss is due to his in-service noise exposure as they do not have the requisite medical expertise.  Although it is conceded that the Veteran had noise exposure during service, the fact remains that his hearing was normal at separation from service, and hearing loss was not shown until possibly approximately 20 years after separation from service, and objectively over 40 years after separation from service.  The July 2008 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hearing loss is not due to noise exposure in service.  

To the extent the Veteran, his spouse, and mother are claiming that they noticed that he experienced difficulty hearing since service, they are competent to attest to this.  However, it is not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  

The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of hearing loss in service, no documented complaints or findings of hearing loss until many years after separation from service, and a VA medical opinion to the effect that such current hearing loss is not etiologically related to service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss.  

Tinnitus

The Veteran asserts that his tinnitus is due to service; however, the Veteran told the VA examiner that he did not know if the ringing went back to his artillery days and he just recalled having ringing of the ears for many years.  

Service treatment records are void of any complaints or diagnoses of tinnitus.  

As detailed, the July 2008 VA examiner stated that in light of his opinion that his hearing loss is less likely due to service, then a connection could not be made relating his tinnitus to hearing loss in service.  In light of the negative service treatment records and statements offered at the VA examination with regard to his tinnitus symptomatology, the VA examiner opined that his bilateral tinnitus is less likely as not due to military noise exposure in service.  

Upon review of the entire evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran has reported to a VA examiner that the onset of his tinnitus occurred many years ago, but he could not say that it occurred at the time of his service.  Based on the negative service treatment records and the Veteran's reports at the time of the VA examination, the July 2008 VA examiner opined that it was less likely that his tinnitus was due to military noise exposure in service.  The opinion of the VA examiner leads to a finding that the Veteran's tinnitus is less likely than not related to service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has considered the Veteran's contention that a relationship exists between his current tinnitus, and noise exposure experienced during service.  In this capacity, the Board acknowledges the statements and testimony from the Veteran with regard to his noise exposure experienced during service.  As detailed hereinabove, the Board finds such statements credible, and concedes that the Veteran had noise exposure during his service in the Army.  He is also competent and credible to attest to his symptomatology associated with his tinnitus.  By the Veteran's own admission, however, he has not been able to state that tinnitus began during service, but rather has been present for many years.  As detailed, the Veteran filed a claim for compensation over 39 years after separation from service, and reported seeking treatment for his tinnitus approximately 20 years after separation from service.  Based on the negative service treatment records and reported post-service date of onset, the VA examiner provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current tinnitus to noise exposure, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service incurrence are outweighed by his own statements and testimony, and the opinion of the VA examiner which reflects that his tinnitus is not due to noise exposure in service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


